Citation Nr: 1212878	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the peripheral neuropathy issues on appeal for additional development in July 2008 and February 2009.  The requested development has been substantially completed.  The Board also finds that additional evidence received in December 2011 and included in VA electronic records is not relevant to the issues addressed in this decision.

The Board notes, significantly, that in a December 2010 rating decision the RO severed service connection for type II diabetes mellitus based upon clear and unmistakable error.  The Veteran was notified of the decision and his appellate rights by VA correspondence dated December 16, 2010, but did not appeal.  Records show service connection for type II diabetes mellitus, rated 10 percent disabling, was effective from January 5, 2005, to March 1, 2011.  

The Board also notes that in a VA Form 21-22a received by the RO in February 2011 the Veteran attempted to appoint two attorneys as his representative.  In correspondence issued in January 2012 the Veteran was notified that that under 38 C.F.R. § 14.629(c) (2011) only one attorney could represent him and he was requested to clarify his representation in the issue on appeal.  He was informed that if he did not respond to the letter within 30 days, it would be assumed that his wish was to represent himself and review of his appeal by the Board would be resumed.  As the Veteran did not respond to the request, the Board finds he wishes to proceed in this appeal unrepresented at this time.  

In January 2011, the Veteran submitted a notice of disagreement from an August 2010 rating decision which established service connection for PTSD.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The issue of entitlement to a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issues on appeal has been obtained.  

2.  Peripheral neuropathy of the right upper extremity was not manifest in active service or in close proximity thereto, is not shown to have developed as a result of an injury or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.

3.  Peripheral neuropathy of the left upper extremity was not manifest in active service or in close proximity thereto, is not shown to have developed as a result of an injury or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.

4.  Peripheral neuropathy of the right lower extremity was not manifest in active service or in close proximity thereto, is not shown to have developed as a result of an injury or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.

5.  Peripheral neuropathy of the left lower extremity was not manifest in active service or in close proximity thereto, is not shown to have developed as a result of an injury or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by military service or presumed to have been so incurred or aggravated, and is not secondary to a service-connected disability.  38 U.S.C.A. § 1101, 1110 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by military service or presumed to have been so incurred or aggravated, and is not secondary to a service-connected disability.  38 U.S.C.A. § 1101, 1110 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by military service or presumed to have been so incurred or aggravated, and is not secondary to a service-connected disability.  38 U.S.C.A. § 1101, 1110 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by military service or presumed to have been so incurred or aggravated, and is not secondary to a service-connected disability.  38 U.S.C.A. § 1101, 1110 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in April 2005 and January 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in correspondence dated in June 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  

Although a February 2011 Social Security Administration (SSA) report indicates that in October 2010 the Veteran began receiving benefits with a disability onset date in December 2005, there is no indication that the evidence associated with this claim could assist the Veteran in substantiating his claim.  It is significant in this case that service connection for diabetes mellitus has been severed.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection can be granted for certain diseases, including organic diseases of the nervous system, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for complaint, treatment, or diagnosis of peripheral neuropathy.  VA treatment records include diagnoses of chronic inflammatory demyelinating polyneuropathy, multiple sclerosis, and diabetes secondary to prednisone use.  VA examination in February 2006 included a diagnosis of diabetes secondary to prednisone used to treat chronic inflammatory demyelinating polyneuropathy.  The examiner noted that the Veteran's neurologic diseases, identified as multiple sclerosis and chronic inflammatory demyelinating polyneuropathy, were not complications of diabetes because their onset was prior to the diagnosis of diabetes.

In statements and testimony in support of his claims the Veteran asserted that he has peripheral neuropathy as a result of diabetes mellitus that was incurred as a result of his exposure to herbicide agents during service in the Republic of Vietnam.  He also testified in October 2008 that his diabetes developed prior to his having been provided prednisone for multiple sclerosis in 2002.  

An April 2009 VA medical opinion found that the Veteran's peripheral neuropathy of the upper and lower extremities was not caused by type II diabetes mellitus.  The examiner noted that a review of the pertinent evidence revealed that the Veteran had steroid-induced diabetes, not type II diabetes mellitus, and that prednisone use for his chronic inflammatory demyelinating polyneuropathy began in January 2003.  It was further noted that records showed he had impaired fasting glucose findings prior to prednisone use, but that "HBA1c" testing in September 2002 demonstrated there was definitely no preexisting diabetes mellitus prior to prednisone use.  Records revealed that the criteria for a diagnosis of diabetes mellitus were met nine months after he began using prednisone and that his glucose findings had dropped after prednisone was discontinued following a hip fracture in December 2004.  The examiner also noted that the Veteran's abnormal sensory changes were less likely due to diabetes because the disorder was only of two years duration and his blood sugar findings were not excessively high.  The symptoms were found to be more likely a progression of the Veteran's nonservice-connected chronic inflammatory demyelinating polyneuropathy and multiple sclerosis.  The examiner provided medical treatise information concerning chemical-induced diabetes and noted that the records did not show the Veteran's neuropathy had changed and that peripheral neuropathy was not permanently aggravated by his diabetes.  

VA treatment records dated in May 2010, in pertinent part, summarized the Veteran's medical management and noted that before his steroid therapy was started he had already shown elevated fasting blood sugars.  It was noted that a review of medical records revealed that only three out of 29 fasting blood sugar specimens had been normal.  A November 2010 note by a clinical pharmacy specialist noted a diagnosis of type II diabetes mellitus without opinion as to etiology.

Based upon the evidence of record, the Board finds that peripheral neuropathy of the right and left upper and lower extremities was not manifest in active service or within one year of service discharge, that it is not shown to have developed as a result of an injury or disease during active service, and that it was not incurred or aggravated as a result of a service-connected disability.  The February 2006 and April 2009 VA medical opinions as to these matters are persuasive.  The opinions are shown to have been based upon a substantial review of the evidence of record and examination of the Veteran.  Adequate rationale for the etiology opinions was provided.  Although a May 2010 VA treatment report noted that elevated fasting blood sugars had been shown before the Veteran started prednisone therapy, the April 2009 examiner acknowledged these findings and found that "HBA1c" testing in September 2002 demonstrated definitively that diabetes mellitus was not onset prior to prednisone treatment.  The May 2010 examiner, however, neither acknowledged the "HBA1c" findings nor addressed why the finding was not considered to be significant.

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between his present disabilities and service.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Therefore, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's service connection claims.


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, is denied.



REMAND

As noted in the Introduction, the Veteran has expressed disagreement with the August 2010 rating decision in correspondence dated in January 2011.  Although the record indicates the RO notified the Veteran that his notice of disagreement had been received, there is no evidence of any subsequent action.  Therefore, the issue must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.
 
Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case as to the issue of entitlement to a rating in excess of 50 percent for PTSD.  The Veteran and his representative, if any, should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


